Exhibit 10.14


COMMERCIAL LOAN
NOTE NO. __________________


PROMISSORY NOTE

$6,000,000.00 Date:  October 29, 2002
Indianapolis, Indiana




        The undersigned, for value received, promises to pay to the order of The
Provident Bank, at any of its offices, the sum of Six Million Dollars
($6,000,000) (the “Maximum Credit”) or so much thereof as is lent by the holder
pursuant to the provisions hereof, together with interest until demand or
maturity at the rates and on the dates set forth in the Agreement (hereinafter
defined) computed on the basis of a year of 360 days for the actual number of
days elapsed, and after default hereunder, demand or maturity, whether at stated
maturity or by acceleration, at a rate four (4) percentage points greater than
the otherwise applicable rate (the “Default Rate”). Interest shall be due and
payable on the first day of each month and at maturity and as otherwise provided
in the Agreement. Principal shall be due and payable on the Line of Credit
Maturity Date and the undersigned shall make such mandatory principal payments
as are required to be made under Section 2.3.1 of the Agreement.

        The undersigned hereby states that the purpose of the loan evidenced by
this Note is for working capital purposes.

        This Note is issued pursuant to, is entitled to the benefit of, and is
subject to the provisions of that certain Credit Agreement between Borrower and
Bank as of even date herewith (as the same may be amended from time to time, the
“Agreement”). Advances under this Note shall be made in accordance with the
Agreement. The Agreement, among other things, contains a description of the
collateral securing this Note, the definitions of the proper nouns used herein
and provisions for acceleration upon the happening of certain stated events.

        Notwithstanding anything to the contrary contained herein or in any
other agreement between the undersigned and the holder, if this Note provides
that the principal hereof is payable on demand, then this Note is a demand Note
due and owing immediately, without prior demand of the holder and immediate
action to enforce its payment may be taken at any time, without notice and
without reason. If any payment of principal or interest is not paid when due, or
if the holder deems itself insecure for any reason, including but not limited
to, the insolvency, bankruptcy, business failure, death, default in the payment
of other obligations or receivership of or concerning any maker, guarantor or
indorser hereof, this Note shall, if payable other than on demand, at the option
of its holder, become immediately due and payable, without demand or notice. The
undersigned shall promptly provide such financial information as the holder
shall reasonably request from time to time.

--------------------------------------------------------------------------------

Page 1 of a Note Containing Three Pages dated October 29, 2002 from
BIOANALYTICAL SYSTEMS, INC. to THE PROVIDENT BANK.

        As collateral security for the payment of the amounts from time to time
owing hereunder, Borrower and all indorsers hereby grants to the holder a
security interest in (i) all property in which the holder now or hereafter holds
a security interest pursuant to any and all assignments, pledges and security
agreements between the undersigned and the holder and (ii) all accounts,
securities and properties now or hereafter in the possession of the holder and
in which the undersigned or any indorsers have any interest. Upon this Note
becoming due under any of its terms and provisions, and not being fully paid and
satisfied, the total sum then due hereunder may, at any time and from time to
time, be charged against any account or accounts maintained with the holder
hereof by any of the undersigned or any indorser, without notice to or further
consent from any of them, and the undersigned and all indorsers agree to be and
remain jointly and severally liable for all remaining indebtedness represented
by this Note in excess of the amount or amounts so applied.

        There will be a minimum finance charge of $50.00 for each billing
period. Prime rate is that annual percentage rate of interest which is
established by The Provident Bank from time to time as its prime rate, whether
or not such rate is publicly announced, and which provides a base to which loan
rates may be referenced. Prime rate is not necessarily the lowest lending rate
of The Provident Bank. A rate based on the prime rate will change each time and
as of the date that the prime rate changes. If any payment of principal or
interest in not paid when due or if the undersigned shall otherwise default in
the performance of its obligations hereunder or under any other note or
agreement with the holder, the holder at its option, may charge and collect, or
add to the unpaid balance hereof, a late charge up to the greater of $250 or .1%
of the unpaid balance of this Note at the time of such delinquency for each such
delinquency to cover the extra expense incident to handling delinquent accounts,
and/or increase the interest rate on the unpaid balance to the Default Rate. The
holder may charge interest at the rate provided herein on all interest and other
amounts owing hereunder which are not paid when due.

        The undersigned, all indorsers hereof, any other party hereto, and any
guarantor hereof (collectively “Obligors”) each (i) waive(s) presentment,
demand, notice of demand, protest, notice of protest and notice of dishonor and
any other notice required to be given by law in connection with the delivery,
acceptance, performance, default or enforcement of this Note, of any indorsement
or guaranty of this Note or of any document or instrument evidencing any
security for payment of this Note; (ii) waive(s) any and all rights and relief
under valuation and appraisement laws; and (iii) consent(s) to any and all
delays, extensions, renewals or other modifications of this Note or waivers of
any term hereof or release or discharge by the holder of any of Obligors or
release, substitution or exchange of any security for the payment hereof or the
failure to act on the part of the holder or any indulgence shown by the holder,
from time to time and in one or more instances, (without notice to or further
assent from any of Obligors) and agree(s) that no such action, failure to act or
failure to exercise any right or remedy, on the part of the holder shall in any
way affect or impair the obligations of any Obligors or be construed as a waiver
by the holder of, or otherwise affect, any of the holder’s rights under this
Note, under any indorsement or guaranty of this Note or under any document or
instrument evidencing any security for payment of this Note. The undersigned and
all indorsers further agree to reimburse the holder for all advances, charges,
costs and expenses, including reasonable attorneys’ fees, incurred or paid in
exercising any right, power or remedy conferred by this Note, or in the
enforcement thereof. If the undersigned are more than one (1), the liability of
the undersigned hereon is joint and several, and the term “undersigned”, as used
herein, means any one or more of them.

--------------------------------------------------------------------------------

Page 2 of a Note Containing Three Pages dated October 29, 2002 from
BIOANALYTICAL SYSTEMS, INC. to THE PROVIDENT BANK.

        All payments under this Note shall be made without relief from, or the
benefit of, valuation and appraisement laws.

        THE PROVISIONS OF THIS NOTE SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF INDIANA. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
THE HOLDER TO EXTEND CREDIT TO BORROWER, AND AFTER HAVING THE OPPORTUNITY TO
CONSULT COUNSEL, THE UNDERSIGNED AND ALL INDORSERS HEREBY EXPRESSLY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATED TO THIS NOTE OR
ARISING IN ANY WAY FROM ANY INDEBTEDNESS OR OTHER TRANSACTIONS INVOLVING THE
HOLDER AND THE UNDERSIGNED, THE UNDERSIGNED HEREBY DESIGNATE(S) ALL COURTS OF
RECORD SITTING IN INDIANAPOLIS, INDIANA AND HAVING JURISDICTION OVER THE SUBJECT
MATTER, STATE AND FEDERAL, AS FORUMS WHERE ANY ACTION, SUIT OR PROCEEDING IN
RESPECT OF OR ARISING FROM OR OUT OF THIS NOTE, ITS MAKING, VALIDITY OR
PERFORMANCE, MAY BE PROSECUTED AS TO ALL PARTIES, THEIR SUCCESSORS AND ASSIGNS,
AND BY THE FOREGOING DESIGNATION THE UNDERSIGNED CONSENT(S) TO THE JURISDICTION
AND VENUE OF SUCH COURTS.

        IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its
duly authorized officer as of the day and year first hereinabove written.


BIOANALYTICAL SYSTEMS, INC.



By:  /s/ Peter T. Kissinger

--------------------------------------------------------------------------------

Printed:  Peter T. Kissinger

--------------------------------------------------------------------------------

Title:  CHM/CEO

--------------------------------------------------------------------------------

Address:  2701 Kent Avenue
                West Lafayette, IN 47906






--------------------------------------------------------------------------------

Page 3 of a Note Containing Three Pages dated October 29, 2002 from
BIOANALYTICAL SYSTEMS, INC. to THE PROVIDENT BANK.